Title: From James Madison to James Leander Cathcart, 21 May 1801
From: Madison, James
To: Cathcart, James Leander


Sir,Department of State Washington May 21st. 1801
The threat of hostilities against the trade of the United States by the Bashaw, certified in your communications, and issuing immediately from the Bashaw himself in a translation of his letter of 25th. May last, certified by his interpreter Farfara, has determined the President to send into the Mediterranean a squadron of three frigates and a sloop of war, under Commodore Dale, by whom this is written. You will also receive from him a letter to the Bashaw from the President.
Should war have been declared, or hostilities commenced, before the arrival of this squadron, it will be immediately employed in the defence and protection of our commerce, against the piratical attacks of the Bashaw’s corsairs. Should war have been neither declared nor commenced, it is expected by the President that you will exert all your prudence and address in rendering the appearance of the Squadron, and the letter from the President, subservient to the preservation of peace, and to such impressions on the Bashaw as will be most favorable to the dignity and interests of the United States. The President relies the more on the zeal and success of these exertions, as the policy of exhibiting a naval force on the coast of Barbary, has long been urged by you and the other Consuls. To aid your exertions on the occasion, you will be supplied by Commodore Dale, with a sum if necessary, which is not to exceed a sum which will be communicated by Commodore Dale. In a letter which I have written by the present opportunity to Mr. OBrien, he is instructed to cultivate the good will of the Dey of Algiers, and to call on him for his stipulated interposition as guarantee of the Treaty between the United States and the Bashaw. You will not fail to make the best use you can of the interposition if it be afforded.
In your proceedings during the continuance of the Squadron within the reach of your communication, you will consult with the commander on all subjects where his advice may be useful, or his co-operation necessary: and on all occasions where you can, will afford every information and good office that may be useful or acceptable to him.
In one of your letters you express a wish that some fund might be established from which your salary could be more punctually received. In your next letter point out the place which would be most eligible; and say particularly, in the alternative of Leghorn or Algiers, which of the two you would prefer.
Mr. O’Brien is, at his own request, to be replaced by another Consul General, but on account of the present posture of our affairs, he is requested to remain at Algiers until he can be conveniently relieved, which it is hoped may soon take place.
I conclude with enjoining on you the most cordial and respectful communications with Commodore Dale and the ready assistance of him with all such useful information and other good offices as it may be in your power to render, and with offering you my sincere wishes for your success in all your measures for advancing the welfare of our Country. I am, Sir, very respectfully &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). RC was offered for sale in the Anderson Catalogue No. 3781 (30 Oct. 1929), item 101.


